Judgment was entered in the Supreme Court
Pee Cueiam.
— We have considered this case, and are not able to agree with the arguments of the learned and able counsel for the plaintiff in error. The words in the charter, “as soon as sufficient number of shares shall have been subscribed and a sufficient amount of money paid in, the trustees shall erect or cause to be erected, in a suitable and workmanlike manner, such building or buildings as will meet the requirements of the Act of Assembly ” relating to Normal Schools, did not render the subscriptions conditional, or imply a prohibition to proceed to erect, after the authorized stock had all been subscribed. Other provisions in the act of incorporation clearly indicate that it was thought it might be requisite to raise more money than the stock authorized would produce, such as an authority to increase the capital stock, and to borrow money. The idea that all necessary means must be provided for such a building as might be determined upon, before commencing to erect it, is not in the charter. The twelve hundred shares of stock being taken, the corporation might organize and go-into full operation. If this should not be sufficient for the building designed, then more stock might be authorized, or a loan made. In the terms of the charter all these contingencies were before the eyes of intended subscribers to the stock, and they cannot repudiate their subscriptions when made — more especially those who, like the plaintiff in error, paid one or more instalments on his stock, and assisted in organizing the company as a trustee.
*53The views of the learned judge on this, as on all other points in the case, are unexceptionable.
Judgment affirmed.